BARRINGTON D. PARKER, District Judge.
On March 20, 1981, this Court entered an Opinion and Order denying plaintiffs’ motion for a preliminary injunction preventing the defendants from implementing interim rates for electric power. The defendants have now moved for summary judgment based on the same facts and legal arguments they presented in opposition to the motion for preliminary injunction. After considering defendants’ motion and the plaintiffs’ opposition, the Court concludes that the defendants are entitled to summary judgment.
Plaintiffs do not dispute the material facts set out in the Court’s March 20 Opinion. Nor do plaintiffs contest the legal analysis under which the Court concluded that the Department of Energy (DOE) could institute interim rates subject to refunds with interest of any overcharges. Plaintiffs’ only objection to summary judgment appears to be that the language in the Opinion upholding the Delegation Order does not state strongly enough that plaintiffs are entitled to refunds with interest. The Court, however, believes that the March 20 Opinion provides a sufficiently clear statement of the law upholding DOE’s *934ability to implement interim rates subject to refunds. Moreover, the record is clear as to the government’s position that it intends to pay refunds with interest. Therefore, on the basis of the March 20 Opinion and the undisputed facts set forth therein, summary judgment is granted for the defendants.
An appropriate Order and Judgment accompanies this Memorandum.